DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 2-2G should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pump" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 13 are indefinite since all that the applicant considers to be encompassed by the phrase “Special improvement package and kit” in line 1 cannot be determined. Are you claiming a kit within a package?
Claims 1 and 13 are indefinite because it is not clear what the phrase “uses called a Gorilla Grinder” in line 11 is intended to encompass. Additionally, it appears that claim 1 contains the trademark/trade name Gorilla Grinder. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe grinder pump and, accordingly, the identification/description is indefinite.
Claims 1 and 13: the phrase “a shaft for pump with means to permit two-directional rotation” is vague as used. It is not clear what means the applicant is referring to. Also, note the phrase “a mimicking component” in line 11 which is also vague as used since it is not clear what component the applicant is referring to.
Claim 1 recites the limitation "the pump" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 13 are indefinite because it is not clear what the phrase “heavy materials that can cause a typical grinding system to be "jetted" in line 2 from the bottom is intended to encompass. 
Regarding claims 10 and 13, the term " Arduino RTM like" is indefinite. The addition of the word "like" to an otherwise definite expression extends the scope of the expression so as to render it indefinite.
	Claim 12 is drafted in such a way that it appears to be entirely functional. The claim is vague and indefinite because, the additional structure sought to be added to claim 1 or encompassed in this dependent claim cannot be determined. 
Also, the applicant should replace the word “comprised” throughout the claim with --comprising--.
Claim 18 is drafted in such a way that it appears to be entirely functional. The claim is vague and indefinite because, the additional structure sought to be added to claim 13 or encompassed in this dependent claim cannot be determined.

Indication of allowability of the claims is being withheld subject to the 35USC 112 rejection set forth above. 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose kits for grinder pumps.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725